DECISION
The application of the above-named defendant for review of the sentence of Five years for Receiving Stolen Property and Five years for Injuring a Public Jail, to be served concurrently, with 49 days jail time credit, imposed on January 20, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Each of these crimes may be punished by five years imprisonment, the sentences could have been consecutive, and if defendant’s prior burglary conviction had been used against him the sentences might have totaled 20 years. Upon the prior felony conviction defendant received 2 paroles, each of which he violated. The present crimes were committed but a short time after discharge from the State Prison on the earlier conviction. Considering these circumstances and the presumption that the sentencing judge was correct in his determination, it appears that the sentences inflicted are quite reasonable, proper and sufficiently lenient in all respects.
Any contention of the defendant that he was not guilty is beyond the power of this court to consider. Its power is limited to, * * review the judgment so far as it relates to the sentence imposed * * *» Section 95-2503, R.C.M.1947.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.